NO. 12-08-00215-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JAKE EARL HENDRIX,§
		APPEAL FROM THE 273RD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SHELBY COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Following a plea of guilty, Appellant was convicted of failing to register as a sex offender. 
Pursuant to a plea bargain, the trial court sentenced Appellant to imprisonment for two years. 
Appellant now seeks to appeal the judgment of conviction.
	Ordinarily, "[i]n a plea bargain case ... a defendant may appeal only: (A) those matters that
were raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal."  Tex. R. App. P. 25.2(a)(2).  Although Rule 25.2(a)(2) gave Appellant a
limited right to appeal his conviction, the record shows he executed a "Waiver of Appeal."  The
waiver recites that, after sentence was pronounced, Appellant conferred with his counsel, that he is
fully aware of all statutory and constitutional rights in the cause,  and voluntarily, knowingly, and
intelligently waived his right to appeal.  
	As a result of executing the appeal waiver, Appellant waived any right to appeal he may have
had under Rule 25.2(a)(2).  Appellant therefore had no right to bring this appeal.  Accordingly, the
appeal is dismissed.
Opinion delivered September 3, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)